Citation Nr: 1545050	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, due to asbestos or herbicide exposure.  


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969, and from October 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from May 2010, and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for chronic obstructive pulmonary disease, due to asbestos or herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a head injury manifested as a result of his active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury are met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran underwent a VA headaches Disability Benefits Questionnaire (DBQ) in June 2015.  The Veteran was diagnosed with a headache disorder.  The examiner noted that the Veteran had an initial diagnosis in 1967, and that the diagnosis still exists in 2015.  Thus, as there is evidence of a current disability, the Veteran fulfills the first element of service connection.  Service treatment records (STRs) from April 1967 show that the Vetera complained of headaches after being hit in the head.  The Veteran hit his head on the tailgate of a vehicle and had an abrasion to his scalp.  Another STR indicates that in December 1967 the Veteran had continued complaints of headaches.  A STR from April 1969 shows that the Veteran complained of frontal headaches.  The Board finds that the Veteran's STR clearly indicate headache complaints, and a traumatic injury to the Veteran's head during active duty, thus the Veteran fulfills the in-service element for service connection.

The VA examiner at the June 2015 headache DBQ, reviewed the Veteran's medical history, in-service, and post service.  The examiner noted that the Veteran reported having two to three headaches a day since 1967, and that he self-medicates with several Advil daily.  The Veteran reported having both headaches, and migraines.  The Veteran stated that his head pain interferes with his sleeping.  The examiner reviewed the Veteran's symptoms, and found that the Veteran has constant head pain, which is throbbing or pulsating in nature, and even noted that the Veteran suffers from seizures approximately every five to six months.  The examiner noted that the Veteran's functional impact in that the Veteran had not worked since 1994, receives Social Security disability, has trouble concentrating, tires easily, and can only read for a short period of time.  The examiner also reviewed the Veteran's 1994 head injury and the medical history since that injury in an October 2011 VA neurology note.  The examiner concluded that the Veteran's residual of a head injury was at least as likely as not due to the Veteran's active service.  The examiner reviewed in detail the Veteran's history of symptomatology and traumas, and ultimately determined that the Veteran's disability originally incurred in service, and that his 1994 injury exacerbated his condition.  

The medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions of his symptomsin his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's positive opinion is of great probative value.    

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for residuals of a head injury have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for residuals of a head injury is granted.


REMAND

In the Veteran's VA Form 9, substantive appeal, received in January 2013, the Veteran failed to indicate his hearing preference.  A July 2013 Report of General Information indicates that the RO contacted the Veteran to assist in completion of the Veteran's VA Form 9.  The Veteran stated that he wanted a travel Board hearing.  As recently as February 2015, the Veteran was sent correspondence stating that his appeal was placed on the list for a travel Board hearing.  In the Appeal Certification to BVA Worksheet from August 2015, it showed that the Veteran's request for a travel Board hearing had been docketed, and included the comments that a "BVA travel board hearing [was] requested" by the Veteran.  The Veterans Appeals Control and Locator System (VACOLS) reflect the Veteran's hearing was postponed.  Although VACOLS lists the hearing as postponed, no action appears to have been taken to reschedule the hearing.  Furthermore, the record also does not reflect that the Veteran withdrew his hearing request.

The Board notes that the Veteran spends time in both Florida, and Missouri.  The Veteran and his representative are advised that it is his responsibility to keep VA apprised of his current mailing address, and to help coordinate with the scheduling of his Board hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the St. Louis, Missouri RO.  All attempts to notify the Veteran of this hearing must be documented in the claim file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


